Motion granted and appeal dismissed, with costs and ten dollars costs of motion, unless within five days appellant serves upon respondent a copy of certificate heretofore granted that a constitutional question is involved in this appeal and unless within twenty days appellant files and serves copies of return on appeal to this court, in which case motion to dismiss is denied, with ten dollars costs to respondent, and without prejudice to respondent to renew motion when appeal is argued. *Page 606